November 7, 2013




                                 JUDGMENT

                     The Fourteenth Court of Appeals
  HARDAM S. AZAD, INDIVIDUALLY AND D/B/A 5 MILLION SQUARE
                  FEET COMPANIES, Appellant

NO. 14-12-00165-CV                    V.

   MRCO, INC. AND COMMERCIAL ROOF CONSULTANTS & CLAIMS
                     MANAGEMENT, LLC, Appellees
                          ____________________
    This court today heard a motion for rehearing en banc. We order that the
motion be denied as moot, and that this court’s former judgment of August 29,
2013, be vacated, set aside, and annulled.         We further order this court’s
memorandum opinion of August 29, 2013, withdrawn.

      This cause, an appeal from the judgment in favor of appellees, MRCO, INC.
AND COMMERCIAL ROOF CONSULTANTS & CLAIMS MANAGEMENT,
LLC, signed December 2, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the judgment.            We therefore
REVERSE the trial court’s final judgment with respect to the award of damages as
to MarinaGate, and we RENDER judgment that MRCO and Commercial Roof
take nothing with respect to lost profits as to MarinaGate. We REVERSE the trial
court’s final judgment with respect to (1) the award of attorney’s fees; and (2) the
computation of prejudgment and postjudgment interest, and we REMAND for
further proceedings consistent with this opinion.       We REFORM the final
judgment to state that the jury’s answer to Question No. 6 is disregarded as
immaterial. We AFFIRM the trial court’s final judgment in all other respects.

      We order that each party shall be responsible for their own costs incurred in
this appeal. We further order this decision certified below for observance.